        Case 1:17-cv-01205-VSB-KNF Document 90 Filed 12/11/20 Page 1 of 1




Christopher R. Neff                                                                         345 Seventh Avenue
                                                                                            New York, NY 10001
cneff@mb-llp.com                                                                           Phone: (212) 221-7999
                                                                                             Fax: (646) 833-1661



                                                             December 10, 2020
By ECF

Hon. Vernon Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

         Re:      Ricardo Castro and Jeff Jackson v. AABC Construction, Inc. et ano.
                  17 Civ. 1205 (VSB) (KNF)

Dear Judge Broderick:

       This firm represents Plaintiffs Ricardo Castro and Jeff Jackson in the above-captioned
matter. I write to request that Your Honor reschedule the telephonic conference now set for
December 18, 2020 to December 17, December 21, or December 22, or to a date convenient to
the Court thereafter.
       The reason for this request is that the Honorable Lewis Liman has ordered the parties in
Santana v. Twin Mount Service Station, et al, 20 Civ. 06171 (LJL), in which I represent the
defendants, to engage in mediation no later than December 23, 2020. That mediation is
scheduled to take place on December 18, 2020 and cannot be rescheduled within the deadline
previously set by Judge Liman.
        I have conferred with Defendant Daniel Sheeri, who has no objection to this request. No
prior request for rescheduling of the upcoming conference has been made.
         Thank you for your consideration of this letter.

                                                             Very truly yours,

                                                                   MOSKOWITZ & BOOK, LLP


                                                             By:
                                                                            Christopher R. Neff
cc:      Daniel Sheeri, by e-mail
         David Wander, Esq., by email
           12/11/2020

The status conference currently set for December 18, 2020 is adjourned and is rescheduled for December 21, 2020 at 12 PM. The dial-
in number is 888-363-4749 and the conference code is 2682448. The Clerk of Court is directed to mail a copy of this endorsement to
the pro se Defendant.
